DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/20/2022.	
3.	Claims 1, 3-17 are pending. Claims 1, 3-11, 13-17 are under examination on the merits. Claim 1 is amended. Claim 2 is cancelled. Claims 13-17 are newly added. Claim 12 is withdrawn to a non-elected invention from further consideration. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-11,13-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1, 3-11,13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “wherein a part of light applied to the colloidal structure cause Bragg reflection, and a part of light that is not reflected can pass through the colloidal structure, and in the colloidal structure, a maximum value of a reflectance in the wavelength range of 300 nm or more and less than 800 nm is 20% or more and less than 100%”, wherein applicant fails to articulate by sufficiently distinct functional language, the colloidal structure thickness that the maximum value of a reflectance in the wavelength range of 300 nm or more and less than 800 nm is measured, since the amount of reflectance or transmittance depends on the thickness,    thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 3-11, 13-17 being depended on claim 1 are rejected as well. 

Claim Rejections - 35 USC § 102/103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 5, 13-17 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fu et al. (US Pat. No. 6,756,115 B2, hereinafter “’115”).

Regarding claim 1: ’115 discloses a colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2) comprising: a plurality of types of colloidal particles, and  a matrix that fixes the colloidal particles such as a particle matrix with opalescent effect comprising monodisperse spheres and one or more secondary types of much smaller colloidal particles occupying partially or completely the empty spaces between the monodisperse spheres wherein the colloidal particles effectively adjust the refractive index ratio between the sphere and the media between them to achieve a predetermined color effect and bind the matrix together (Col. 1, lines 62-67 to Col. 2, lines 1-9; Col. 8, lines 32-39, Claim 1), wherein the plurality of types of the colloidal particles include at least first colloidal particles and second colloidal particles, which are different in average particle size from each other, and wherein a coefficient of variation of particle size of each of the first colloidal particles and the second colloidal particles is less than 20% (Col. 7, lines 20-47, Example 1; Col. 8, lines 32- 39; Col. 9, lines 11-15, Claim 14), wherein the plurality of types of the colloidal particles form a three-dimensional and periodical regular array in the matrix (Col. 3, lines 32-34; Col. 7, lines 5-9), wherein the colloidal structure forms a colloidal solid solution in which the plurality of types of the colloidal particles are mixed to form a colloidal crystal (Col. 2, lines 46-47, Fig. 3; Col. 5, lines 34-41). ‘115 is silent regarding wherein a part of light applied to the colloidal structure cause Bragg reflection, and a part of light that is not reflected can pass through the colloidal structure, and in the colloidal structure, a maximum value of a reflectance in the wavelength range of 300 nm or more and less than 800 nm is 20% or more and less than 100%.
However, since ‘115 discloses the identical or substantially identical a colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2) comprising: a plurality of types of colloidal particles, and  a matrix that fixes the colloidal particles such as a particle matrix with opalescent effect comprising monodisperse spheres and one or more secondary types of much smaller colloidal particles occupying partially or completely the empty spaces between the mono disperse spheres wherein the colloidal particles effectively adjust the refractive index ratio between the sphere and the media between them to achieve a predetermined color effect and bind the matrix together (Col. 1, lines 62-67 to Col. 2, lines 1-9; Col. 8, lines 32-39, Claim 1), wherein the plurality of types of the colloidal particles include at least first colloidal particles and second colloidal particles, which are different in average particle size from each other, and wherein a coefficient of variation of particle size of each of the first colloidal particles and the second colloidal particles is less than 20% (Col. 7, lines 20-47, Example 1; Col. 8, lines 32- 39; Col. 9, lines 11-15, Claim 14), wherein the plurality of types of the colloidal particles form a three-dimensional and periodical regular array in the matrix (Col. 3, lines 32-34; Col. 7, lines 5-9), wherein the colloidal structure forms a colloidal solid solution in which the plurality of types of the colloidal particles are mixed to form a colloidal crystal (Col. 2, lines 46-47, Fig. 3; Col. 5, lines 34-41) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., reflection peak wavelength, would inherently/implicitly be achieved by ‘115  (i.e., wherein a part of light applied to the colloidal structure cause Bragg reflection, and a part of light that is not reflected can pass through the colloidal structure, and in the colloidal structure, a maximum value of a reflectance in the wavelength range of 300 nm or more and less than 800 nm is 20% or more and less than 100%). “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

	Regarding claim 3: The disclosure of ‘115 is adequately set forth in paragraph above and is incorporated herein by reference. ‘115 is silent with regard when a reflection peak wavelength of a colloidal crystal containing only the first colloidal particles as colloidal particles is defined as λ1, and a reflection peak wavelength of a colloidal crystal containing only the second colloidal particles as colloidal particles is defined as λ2, a reflection peak wavelength λ of a reflection spectrum is present between the λ1 and the λ2. 
However, since ‘115 discloses the identical or substantially identical a colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2) comprising: a plurality of types of colloidal particles, and  a matrix that fixes the colloidal particles such as a particle matrix with opalescent effect comprising monodisperse spheres and one or more secondary types of much smaller colloidal particles occupying partially or completely the empty spaces between the mono disperse spheres wherein the colloidal particles effectively adjust the refractive index ratio between the sphere and the media between them to achieve a predetermined color effect and bind the matrix together (Col. 1, lines 62-67 to Col. 2, lines 1-9; Col. 8, lines 32-39, Claim 1), wherein the plurality of types of the colloidal particles include at least first colloidal particles and second colloidal particles, which are different in average particle size from each other, and wherein a coefficient of variation of particle size of each of the first colloidal particles and the second colloidal particles is less than 20% (Col. 7, lines 20-47, Example 1; Col. 8, lines 32- 39; Col. 9, lines 11-15, Claim 14), wherein the plurality of types of the colloidal particles form a three-dimensional and periodical regular array in the matrix (Col. 3, lines 32-34; Col. 7, lines 5-9), wherein the colloidal structure forms a colloidal solid solution in which the plurality of types of the colloidal particles are mixed to form a colloidal crystal (Col. 2, lines 46-47, Fig. 3; Col. 5, lines 34-41) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., reflection peak wavelength, would inherently/implicitly be achieved by ‘115  (i.e., wherein when a reflection peak wavelength of a colloidal crystal containing only the first colloidal particles as colloidal particles is defined as λ1, and a reflection peak wavelength of a colloidal crystal containing only the second colloidal particles as colloidal particles is defined as λ2, a reflection peak wavelength λ of a reflection spectrum is present between the λ1 and the λ2). “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 5: ’115 discloses the colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2), wherein a center-to-center distance between the adjacent colloidal particles is 100 nm or more and 300 nm or less (Col. 7, lines 20-47, Example 1).

	Regarding claim 13: ’115 discloses the colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2), wherein the colloidal structure is a structure in which, while the first colloidal particles which form the regular array are maintaining the regular array, the second colloidal particles are substituted for a part of the first colloidal particles (Col. 2, lines 42-46, Figs 2 & 3; Col. 8, lines 32-39, Claim 1)

	Regarding claim 14: ’115 discloses the colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2), wherein the colloidal structure is a structure in which, while the second colloidal particles which form the regular array are maintaining the regular array, the first colloidal particles are substituted for a part of the second colloidal particles Col. 2, lines 42-46, Figs 2 & 3; Col. 8, lines 32-39, Claim 1). 

Regarding claims 15-17: ’115 discloses the colloidal structure (Col. 1, lines 10-15; Col. 2, lines 43-46, Fig. 2), wherein the regular array is a close-packed structure, a face-centered cubic structure or a body-centered cubic structure (Col. 5, lines 32-48). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US Pat. No. 6,756,115 B2, hereinafter “’115”) as applied to claim 1 above, and further in view of Howe et al. (US Pub. No. 2006/0210730 A1, hereinafter “’730”).

	Regarding claim 5: The disclosure of ‘115 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘115 teaches a particle matrix, wherein the size of the monodisperse spheres range from about 150 nm-about 450 nm (Col. 5, lines 32-34; Col. 8, lines 40-43, Claim 2), wherein the size of the secondary colloid species ranges about 5 nm up to about one-third in diameter of the size of the monodisperse spheres (i.e., 50-150 nm) (Col. 5, lines 43-46; Col. 8, lines 47-50, Claim 4), thus a ratio d1/d2 of the average particle sizes is 1.05 or more and less than 1.60. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 

Regarding claims 6,9: The disclosure of ‘115 is adequately set forth in paragraph 9 above and is incorporated herein by reference. ‘115 does not expressly teach a multi-colloidal structure comprising: a plurality of colloidal structures, each of which being the colloidal structure  or a multi-colloidal structure comprising: the colloidal structure, and a colloidal crystal body including: only one type of colloidal particles; and a matrix that fixes the only one type of colloidal particles, in which the only one type of colloidal particles form a regular array in the matrix.
	However, ‘730 teaches an inkjet recording element comprising a support having thereon an image-receiving layer, said inkjet recording element containing colloidal particles having a charged or chargeable surface and having associated therewith at least two polymers (Page 1, [0012]), wherein the colloidal particles and associated polymers for use are normally located in one or more of the image-receiving layers (i.e., multi-colloidal structure), which may be part of a single or multipart structure. The particles and associated polymers may also or alternatively be present in an overcoat layer or an interlayer within the element (Page 4, [0054]). The thickness of the one or more layers containing the colloidal particles and associated polymers may range from about 1 to about 80 µm, preferably from about 2 to about 40  µm, more preferably from about 3 to about 30 µm. The coating thickness required is determined through the need for the coating to act as a sump for absorption of ink solvent and the need to hold the ink near the coating surface (Page 4, [0055]) with benefit of providing an inkjet recording element that, when printed with ink can impart good image stability, has a short dry time, can give any required level of gloss, provides good optical densities and is suitable for use with a wide range of inks (Page 1, [0011]). 
In an analogous art of a colloidal structure, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the colloidal structure by ‘115, so as to include a multi-colloidal structure comprising: a plurality of colloidal structures, each of which being the colloidal structure  or a multi-colloidal structure comprising: the colloidal structure, and a colloidal crystal body including: only one type of colloidal particles; and a matrix that fixes the only one type of colloidal particles, in which the only one type of colloidal particles form a regular array in the matrix as taught by ‘730, and would have been motivated to do so with reasonable expectation that this would result in providing an inkjet recording element that, when printed with ink can impart good image stability, has a short dry time, can give any required level of gloss, provides good optical densities and is suitable for use with a wide range of inks as suggested ‘730 (Page 1, [0011]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate a multi-colloidal structure of a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claims 7,10: The disclosure of ‘115 in view of ‘730 is adequately set forth in paragraph above and is incorporated herein by reference. ‘115 in view of ‘730 does not expressly teach the two colloidal structures selected from the plurality of colloidal structures, a difference between a peak wavelength of a reflection spectrum of one of the colloidal structures and a peak wavelength of a reflection spectrum of the other colloidal structure exceeds 10 nm or wherein a difference between a peak wavelength of a reflection spectrum of the colloidal structure and a peak wavelength of a reflection spectrum of the colloidal crystal body exceeds 10 nm.
However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since in the multi-colloidal structure, the colloidal structure  and the colloidal crystal body, which are laminated on each other, can be configured to have reflection characteristics different from each other which result in a difference between a peak wavelength of a reflection spectrum of the colloidal structure and a peak wavelength of a reflection spectrum of the colloidal crystal body can exceeds 10 nm. Thus, the multi-colloidal structure combines the reflection characteristics inherent in the colloidal structure and reflection characteristics inherent in the colloidal crystal body with each other, and accordingly, an optical member in which it is easy to increase a variety of reflection characteristics can be obtained

Regarding claims 8,11: The disclosure of ‘115 in view of ‘730 is adequately set forth in paragraph above and is incorporated herein by reference. ‘115 in view of ‘730 does not expressly teach the two colloidal structures selected from the plurality of colloidal structures, a difference between a peak wavelength of a reflection spectrum of one of the colloidal structures and a peak wavelength of a reflection spectrum of the other colloidal structure is 10 nm or less or wherein a difference between a peak wavelength of a reflection spectrum of the colloidal structure and a peak wavelength of a reflection spectrum of the colloidal crystal body is 10 nm or less. 
However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since in the multi-colloidal structure, the first colloidal structure and the second colloidal structure have almost the same regular arrays. Then, the difference between the peak wavelength of the reflection spectrum of the first colloidal structure, and the second peak wavelength of the reflection spectrum of the colloidal structure is 10 nm or less. Thus, in the multi-colloidal structure, the reflection characteristics inherent in the first colloidal structure and the reflection characteristics inherent in the second colloidal structure become almost the same, and accordingly, an optical member in which reflectance is increased can be obtained. 

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 3-11,13-17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/22/2022